Case 20-01796       Doc 146-1 Filed 03/01/21 Entered 03/01/21 11:49:06                 Desc Exhibit
                      A - executed waiver of discharge Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 In re:

 Piotr Palider,                                       Case No. 20-01796
                                                      Chapter 7
                        Debtor.                       Hon. Timothy A. Barnes


                                  WAIVER OF DISCHARGE

       Piotr Palider (the "Debtor") now waives his discharge, pursuant to 11 U.S.C.
727(a)(l0), and so states:

       I filed a petition for relief under chapter 11 of the United States Bankruptcy Code on
January 21, 2020. My case was converted to one under chapter 7 of the United States Bankruptcy
Code on June 8, 2020. This waiver is entered into as of the date written below.

       I have been informed of the effect of waiving my discharge in bankruptcy, and have
reached this decision in consultation with my attorney. This waiver is unconditional and
voluntary.

         I specifically understand that all of my debts and obligations which existed as of the date
that I filed this bankruptcy proceeding, whether or not such debts and obligations were listed on
my schedules, shall not be dischargeable in this or in any future bankruptcy proceeding which I
may file.

       Pursuant to 28 U.S.C. 1746, I declare under penalty o
and correct.

Executed on:¢# (                      Signed:
                                      Print name:




                                                  1
